DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 and 10 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 30 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 30 April 2021 is withdrawn.  Claims 11-23, directed to an ion exchange stationary phase formed by a method, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Ohara on 26 August 2021.
The application has been amended as follows: 
Cancel Claim 9.
Cancel Claim 20.
With regard to Claim 22, line 2, change “each ionically bind” to ---are each ionically bound---.
Allowable Subject Matter
Claims 1-8, 10-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Claims 1, 10, and 11, the closest prior art is Liu et al (US 9,314,712), assigned to the instant Applicant. Liu et al (Liu) discloses an ion exchange chromatography column containing an ion exchange stationary phase, the ion exchange stationary phase comprising a) a charged substrate and b) a plurality of first particles each including ion exchange groups and the first particles being ionically bound to the charged substrate, the first particles having a first ion exchange group density (Abstract, porous solid support [substrate], the composition further including micro-particles incorporating ion-
However, the prior art is silent to introducing a plurality of second particles each including second ion exchange groups, in which the first ion exchange groups and the second ion exchange groups both have a net charge of a same polarity, and creating a gradient of the first and second particles with respect to the distance (Claims 1 and 10) or time (Claim 11). See also Pohl (“Preparation of ion exchange columns with longitudinal stationary phase gradients”), Heliyon, 7, pp. 1-8 (2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777